Title: From Benjamin Franklin to George Washington: Two Letters, 19 March 1780
From: Franklin, Benjamin
To: Washington, George


I.
Sir,
Passy Mar 19th. 1780.
I beg leave to introduce to your Excellency’s Acquaintance & Civilities, Monsr. le Chevalier De Chastelleux; Major General in the French Troops, now about to embark for America, whom I have long known and esteem’d highly in his several Characters of a Soldier, a Gentleman, & a Man of Letters. His excellent Book on Publick Happiness shews him the Friend to Mankind, and as such intitles him wherever he goes to their Respect & good Offices. He is particularly a Friend to our Cause, and I am sure your Excellency will have great Pleasure in his Conversation.
I have the honour to be, with great Respect Your Excellency’s most obedt & most humble Servant
B Franklin
His Ex. Genl. Washington.
  
Endorsed: His Excelly. B. Franklin Minr Plenipoty. 19th. Mar 1780
 
II.
Sir
Passy, March 19. 1780
Count Christian and Count William de Deux Ponts Colonel and Lieutenant Colonel of the Regiment of that Name are now about to embark for America. As Possibly they may before their Return visit your Army, I beg leave to introduce them to your Excellency and to Recommend them to your Civilities as young Gentlemen well known to me, of Excellent Character and zealous Friends to our Cause and Country, With the highest Esteem and Respect, I have the honour to be, Your Excellency’s &c.
Gen. Washington, and the same for Prisidend Reed.
